     Case 2:17-cv-02651-GMN-EJY Document 94 Filed 09/14/20 Page 1 of 2



 1 Samuel Castor (11532)
   Anne-Marie Birk (12330)
 2 SWITCH, LTD.
   7135 South Decatur Blvd.
 3
   Las Vegas, Nevada 89118
 4 Telephone: (702) 444-4111
   sam@switch.com
 5 abirk@switch.com

 6 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 7
   Piers R. Tueller (14633)
 8 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 9 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
10 Telephone: (702) 385-2500
   Fax: (702) 385-2086
11
   mhutchison@hutchlegal.com
12 jreynolds@hutchlegal.com
   ptueller@hutchlegal.com
13
   Attorneys for Plaintiff
14

15                            UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability           CASE NO. 2:17-cv-02651-GMN-VCF
17 company,

18
                           Plaintiff,                 NOTICE OF WITHDRAWAL OF
19                                                    HUTCHISON & STEFFEN, PLLC AS
     vs.                                              COUNSEL
20
   STEPHEN FAIRFAX; MTECHNOLOGY; and
21 DOES 1 through 10; ROE ENTITIES 11 through

22 20, inclusive,

23                         Defendants.

24

25

26         NOTICE IS HEREBY GIVEN that pursuant to LR IA 11-6 Mark A. Hutchison, Jacob

27 A. Reynolds, and Piers R. Tueller of the law offices of Hutchison & Steffen, PLLC, and

28 Hutchison & Steffen, PLLC hereby withdraw as counsel of record for Plaintiff Switch, Ltd.

                                                  1
     Case 2:17-cv-02651-GMN-EJY Document 94 Filed 09/14/20 Page 2 of 2



 1 (“Switch”).

 2          After the withdrawal, Switch will still be represented by licensed Nevada attorneys,
 3
     Samuel Castor and Anne-Marie Birk, who are in-house counsel for Switch, and have requested
 4
     this withdrawal. This withdrawal is not made to delay discovery, trial, or ay hearing in the case.
 5
            It is respectfully requested that copies of all future pleadings, discovery and other
 6
     documents in the above-entitled matter no longer be served upon the undersigned.
 7

 8          Dated this 14th day of September, 2020.
 9
                                                   HUTCHISON & STEFFEN, PLLC
10

11                                                 _/s/ Jacob Reynolds________________________
                                                   Mark A. Hutchison (4639)
12
                                                   Jacob A. Reynolds (10199)
13                                                 Piers R. Tueller (14633)
                                                   Peccole Professional Park
14                                                 10080 West Alta Drive, Suite 200
                                                   Las Vegas, NV 89145
15

16                                                 Samuel Castor (11532)
                                                   Anne-Marie Birk (12330)
17                                                 SWITCH, LTD.
                                                   7135 South Decatur Blvd.
18                                                 Las Vegas, Nevada 89118
19                                                 Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                                      2
